Citation Nr: 1548342	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  15-27 101	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD) and asthma, including as a result of herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as a result of herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Lee R. Holt, One Time Representative




ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to December 1974, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied entitlement to service connection for COPD and for peripheral neuropathy of the right and left lower extremities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Private treatment reports dated in September 2013 and March 2014 note that the Veteran had a history of peripheral polyneuropathy attributed to Agent Orange toxicity, apparently per a VA clinic.  The basis for this history appears to the Veteran's reports; however, as there is no indication that VA treatment records were reviewed and the VA treatment records do not include such a history. 

A September 2013 Peripheral Nerve Conditions Disability Benefits Questionnaire submitted by the Veteran, and signed by a private physician, noted a diagnosis of polyneuropathy due to Agent Orange in the year 2000.  The physician, however, did not give reasons for concluding that polyneuropathy was the result of Agent Orange exposure.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).
A December 2013 report of contact noted that the Veteran specifically contended that his peripheral neuropathy was due to Agent Orange exposure.  He reported that the neuropathy began approximately 7 years before.  The RO reported that he "cancelled" an Agent Orange examination scheduled in January 2014.

Nonetheless, VA obtained an opinion regarding the nature and etiology of the Veteran's peripheral neuropathy in April 2014.  That examiner did not provide an opinion as to whether the current peripheral neuropathy was related to herbicide exposure.  

The Veteran's private treatment records dated from September 2013 to September 2014 report a medical history of lung/respiratory disease consisting of COPD and asthma related to Agent Orange.  There does not appear to be any clear opinion or reasoning of record, however, with respect to the etiology of the Veteran's respiratory disorders.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Remand for a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the VA examiner who provided the April 2014 opinion regarding peripheral neuropathy, or another physician, to review the record and provide an opinion as to whether it is at least as likely as not that the current lower extremity peripheral neuropathy is the result of in-service herbicide exposure.

The examiner must provide reasons for the opinion.  The fact that the claimed disability is not listed as presumptively service connected is not a sufficient reason, by itself, for a negative opinion.  

2.  Schedule the Veteran for a VA respiratory disorders examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should diagnose all respiratory disorders found to be present, to include COPD and asthma.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disorder, to include COPD and asthma, had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include multiple instances of complaints of coughing and respiratory infections, and noted exposure to herbicides.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the relevant lay contentions and objective medical findings leading to the conclusions.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







